 1     Stephen D. Finestone (125675)
       Jennifer C. Hayes (197252)
 2     Ryan A. Witthans (301432)
       FINESTONE HAYES LLP
 3     456 Montgomery Street, Floor 20
       San Francisco, CA 94104
 4     Telephone:    (415) 616-0466
       Facsimile:    (415) 398-2820
 5     Email:        sfinestone@fhlawllp.com
       Email:        jhayes@fhlawllp.com
 6     Email:        rwitthans@fhlawllp.com

 7     Proposed Attorneys for Michael G. Kasolas,
       Liquidating Trustee
 8

 9                              UNITED STATES BANKRUPTCY COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                           SAN JOSE DIVISION

12      In re                                                Case No. 15-50801-MEH

13      ROBERT BROWER, SR.,                                  Chapter 11
14
        Debtor.                                              AMENDED 1 PROOF OF SERVICE OF
15                                                           APPLICATION FOR ORDER
                                                             AUTHORIZING EMPLOYMENT OF
16                                                           COUNSEL (FINESTONE HAYES LLP)
                                                             NUNC PRO TUNC TO MAY 1, 2020
17
               I am over the age of 18 and not a party to this action. My business address is 456
18     Montgomery Street, Floor 20, San Francisco, California 94104. I caused an authentic copy of the
       following documents:
19             1. APPLICATION FOR ORDER AUTHORIZING EMPLOYMENT OF
                   COUNSEL (FINESTONE HAYES LLP) NUNC PRO TUNC TO MAY 1, 2020;
20
                   and
21             2. DECLARATION OF JENNIFER C. HAYES IN SUPPORT OF APPLICATION
                   FOR ORDER AUTHORIZING EMPLOYMENT OF COUNSEL (FINESTONE
22                 HAYES LLP) NUNC PRO TUNC TO MAY 1, 2020.
       to be served in the manner stated below.
23
           1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)
24
               Pursuant to controlling General Orders and Local Bankruptcy Rules, the forgoing
25     documents will be served by the court via NEF and link to the document. On September 18,
       2020, I checked the CM/ECF docket for this action and determined that the following persons
26     are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
       below.
27

28              1
                    This document is amended to reflect the correct signing location.
       AMENDED POS RE APPLICATION FOR ORDER AUTHORIZING
       EMPLOYMENT OF COUNSEL (FINESTONE HAYES LLP)                                                    1/2

     Case: 15-50801         Doc# 275      Filed: 09/18/20    Entered: 09/18/20 15:13:27   Page 1 of
                                                       2
 1            David W. Balch on behalf of Creditor Coastal Cypress Corporation
              david@lg-attorneys.com, michelle@lg-attorneys.com
 2
              Trevor Ross Fehr on behalf of U.S. Trustee Office of the U.S. Trustee / SJ
 3
              trevor.fehr@usdoj.gov
 4
              William J. Healy on behalf of Creditor Campeau Goodsell Smith, L.C.
 5            wjhealy7@gmail.com
 6            Michael Lauter on behalf of Creditor MUFG Union Bank, N.A.
              mlauter@sheppardmullin.com
 7

 8            Office of the U.S. Trustee / SJ
              USTPRegion17.SJ.ECF@usdoj.gov
 9
              Steven B. Sacks on behalf of Creditor MUFG Union Bank, N.A.
10            ssacks@srclaw.com, ksieckman@srclaw.com
11
              Steven B. Sacks on behalf of Plaintiff MUFG Union Bank, N.A.
12            ssacks@sheppardmullin.com, ksieckman@srclaw.com

13            Babak Samini on behalf of Defendant Anthony Nobles
              bsamini@saminilaw.com, nprado@saminilaw.com
14

15            Ryan A. Stubbe on behalf of Debtor Robert S. Brower, Sr.
              ryan@jlglawyers.com, nef.jlglawyers@gmail.com
16
              Isaiah Weedn on behalf of Creditor MUFG Union Bank, N.A.
17            iweedn@sheppardmullin.com, cdubienny@sheppardmullin.com
18            Ryan A. Witthans on behalf of Trustee Michael G. Kasolas
19            rwitthans@fhlawllp.com

20        2. SERVED BY FIRST-CLASS MAIL
              Pursuant to Federal Rule of Civil Procedure 5 and any controlling Local Bankruptcy
21     Rules, on September 18, 2020, I served the following persons and/or entities by First-Class Mail.
22
              Office of the U.S. Trustee
23            450 Golden Gate Ave., 5th Floor
              Suite #05-0153
24            San Francisco, CA 94102

25            I declare under penalty of perjury under the laws of the United States of America that the
       foregoing is true and correct. Executed on September 18, 2020, in Fayetteville, Arkansas.
26
                                                         Ryan A. Witthans
27                                                       Ryan A. Witthans
28
       AMENDED POS RE APPLICATION FOR ORDER AUTHORIZING
       EMPLOYMENT OF COUNSEL (FINESTONE HAYES LLP)                                                     2/2

     Case: 15-50801     Doc# 275      Filed: 09/18/20    Entered: 09/18/20 15:13:27        Page 2 of
                                                   2
